Citation Nr: 9901531	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder to include degenerative joint disease.

2.  Entitlement to service connection for a head injury and 
concussion to include headaches and a memory disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 to 
November 1958 and from February 1960 to September 1975.

This appeal is before the Board of Veterans Appeals (Board) 
from an October 1995 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case has been returned to the Board following its 
January 1998 remand to the RO.  The Board requested the RO to 
schedule a personal hearing before a Member of the Board 
sitting at the RO.  The record reflects that the veteran 
withdrew his request for a personal hearing in October 1998.  

The Board notes that the veteran included the issue of 
service connection for a left leg disorder in his August 1996 
notice of disagreement.  The veteran did not address this 
issue in his October 1996 substantive appeal.  A timely 
substantive appeal is required to perfect an appeal.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); Roy v. Brown, 5 Vet. 
App. 554, 555-56 (1993).  Accordingly, this issue has not 
been perfected on appeal and will not be addressed in this 
decision.  

With respect to the veteran's claim for service connection 
for the residuals of a head injury, the Board also notes that 
service connection was granted for a forehead scar in the 
hearing officer's January 1997 decision.  The veteran 
reported that the residuals of his head injury also included 
headaches and memory loss.  Thus, the Board will determine in 
the instant appeal whether these other claimed residuals, 
specified as headaches and memory loss, are the result of the 
inservice head injury.  


FINDINGS OF FACT

1.  The probative medical evidence does not show that the 
veteran's current left knee disorder is related to his 
inservice treatment for complaints of intermittent left knee 
pain.

2.  Post service reported degenerative joint disease of the 
left knee was not disabling to a compensable degree during 
the first post service year.

3.  The claim of service connection for the residuals of a 
head injury consisting of headaches and memory loss is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active service; nor may service connection be presumed for 
arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991 & Supp. 1998));  38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  

2.  The claim for service connection for a head injury and 
concussion to include headaches and a memory disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The available service medical records show that the veteran 
was seen on three occasions for left knee treatment.  The 
veteran's service medical records from the his first period 
of service, prior to 1960, are not associated with the claims 
file.  



In September 1971, the veteran reported that his left knee 
slipped out from under him.  A May 1975 report, shows that 
the veteran reported complaints of intermittent aching.  The 
diagnosis was probable degenerative joint disease.  X-rays 
revealed a phlebolith and films of the knee were otherwise 
normal.  

Also in May 1975, the veteran reported an intermittent dull 
ache of the left knee.  The examiner found pain localized at 
the medial aspect of the knee.  X-rays were noted to be 
negative.  The impression was possible torn meniscus - doubt, 
and probable mild sprain.  The veteran's June 1975 medical 
report of examination at retirement shows an assessment of 
intermittent problems with the left knee, questionable torn 
medial meniscus, now asymptomatic, and normal examination.

The service medical records show that in February 1972 the 
veteran complained of disorientation, slowed reaction time, 
and general inability to react normally.  The report noted a 
present history of fracture to frontal-parietal portion of 
the head in Vietnam.  No diagnosis was rendered and the 
examiner recommended further examination of blood pressure 
and a complete blood count.  An entry in the service medical 
records on the following day shows that these were 
accomplished.  The veteran denied frequent or severe 
headaches and loss of memory in his June 1975 report of 
medical history.  

The claims file contains private medical records showing that 
the veteran underwent resection of a complex tear of the mid 
and posterior horn of the medial meniscus, reactive 
synovectomy, and chondroplasty in May 1994 as a result of an 
industrial injury in January 1994.  A May 1994 letter shows 
that the veteran reported that he developed increased 
discomfort and pain over a two month period as a result of 
activities required on the job.  He also noted that his job 
required him to negotiate stairs, kneel, and squat.  The 
report shows that the repetitive activities resulted in the 
progression of his symptoms.  He denied any past left knee 
symptomatology.  An August 1995 letter shows that the veteran 
denied any disability referable to his left knee prior to the 
industrial injury.  

A November 1994 private medical assessment of the left knee 
shows that the veteran reported injuring the left knee as a 
result of cumulative trauma of climbing hills, stairs, and 
laying tile.  He reported that his job as a maintenance man 
required him to climb a lot of stairs.  The examiner noted 
that the past medical history was noncontributory to the 
current disorder.  The diagnosis was status post left knee 
arthroscopy with significant degenerative arthritic changes 
with medial meniscus tearing.  

The VA examiner noted the veteran's history with respect to 
the left knee consisting of a work-related injury in 
January 1994 and arthroscopy performed in May 1994 which 
revealed changes due to chondromalacia, especially the medial 
femoral condyle, and the tear of the medial meniscus.  The 
examiner noted that it was trimmed and following the surgery, 
the veteran used a cane because the knee occasionally gave 
way.  The veteran also reported that he used a neoprene 
sleeve for his knee symptomatology.  Following physical 
examination of the knee, the examiner diagnosed history of 
industrial accident to the left knee in January 1994, status 
post arthroscopy of the left knee with partial excision of 
the medial meniscus and findings of chondromalacia of the 
knee manifested by mild productive changes.  

X-ray films of both knees revealed narrowing of both 
patellofemoral compartments compatible with a history of 
chondromalacia patellae, slight thickening of the tibial 
tubercles, mild productive changes of the tibial spines, and 
slight narrowing of the medial compartment on the left with 
slight lipping along the medial joint margin.  The examiner 
noted that these findings presumably represented very mild 
degenerative changes.  

The veteran reported a long history of headaches, which occur 
twice per month, in a September 1995 VA examination of the 
nose and sinuses.  The examiner diagnosed allergic rhinitis 
with associated headaches.  

In an August 1995 neurological examination, the veteran 
reported that he lost consciousness as a result of the head 
injury in Vietnam.  Following physical examination, the 
examiner diagnosed history of head injury with concussion.  
The report shows that the veteran denied having either 
migraines or headaches. 

The veteran reported at a November 1996 personal hearing 
before the hearing officer at the RO.  The veteran reported 
that his knee slipped out from under him a few times prior to 
1974 and on one occasion when he was jumping from a 
helicopter in Vietnam.  He noted that it was necessary to 
jump from helicopters because they could not land on the 
ground due to incoming fire.  He also reported that his left 
knee problems began at Paris Island in 1960, at which time 
the drill instructor pushed the knee cap back into place.  
The veteran reported that he self-treated his knee problems 
during service.  He noted that following service when his 
knee was seen in connection with his job, he denied previous 
injury to his knee in order to continue working.  

The veteran also described the circumstances of his head 
injury during his service in Vietnam.  He remembered hearing 
a large bang, blood on his face, falling down, and waking up 
with a bandage on his head.  Following the injury, he noted 
that it hurt to put his helmet on because of the stitches.  
The veteran reported residuals due to the head injury 
consisting of headaches, memory loss, a scar, and a big bump.  
He noted that it had never been checked with the exception of 
pointing out the area on his head affected by the injury to a 
VA examiner.  He reported that he noticed problems with his 
memory following his return from Vietnam.  He also stated 
that his doctor told him that his problems remembering things 
were the result of his smoking.  

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

Where a claim is well grounded VA shall assist the claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).


The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible is 
required in order for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 

Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994).

In determining whether a claim is well grounded, the 
claimants evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

If not shown during service, service connection may be 
granted for arthritis is disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137;  38 C.F.R. §§ 3.307, 3.309.



Further, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  Id. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

The Board notes that 38 U.S.C.A. § 1154(b) only pertains to 
what may have occurred during combat in service; medical 
evidence of a nexus between the current disability and the 
disease or injury in combat is still required for a well-
grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).


Left knee disorder

Initially, the Board notes that the veteran's claim for 
service connection for a left knee disorder is well-grounded.  
The record contains evidence of inservice treatment for left 
knee pain and diagnoses of probable degenerative joint 
disease and a possible torn meniscus.  The veteran reported 
ongoing problems of the left knee since service and he is 
competent to relate symptoms left knee pain and giving way.  
See Savage v. Gober, 10 Vet. App. 488, 497 (1997).

The record contains medical evidence of a current disability, 
specified as status post arthroscopy for partial excision of 
the medial meniscus.  Accordingly, the veteran has submitted 
a plausible claim capable of substantiation sufficient to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy, 
1 Vet. App. at 81; Caluza, 7 Vet. App. at 504.

Where the claim is well grounded, VA has a statutory duty to 
assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  The record reflects that 
private and outpatient treatment records from Camp Pendleton 
have been obtained.  The record also contains an August 1995 
VA examination.  The Board notes that the veteran's service 
medical records from his first period of service are not 
associated with the claims file.  The VA Form 3101 dated by 
the National Personnel Records Center shows that the 
available requested records were forwarded.  The Board also 
notes that the veteran stated that he first had inservice 
knee pain in 1960.  Service medical records from this period 
are associated with the claims file.  

Furthermore, the December 1998 informal hearing presentation 
suggests that the veteran's claim was denied because the 
dates of his Vietnam service had not been verified.  The 
record does not reflect that these contentions are true.  As 
will be discussed below, the veteran's claims for service 
connection do not turn on his dates of Vietnam service, which 
are nonetheless clearly demonstrated in the record by the 
receipt of a Combat Action Ribbon and other decorations 
received in connection with his Vietnam service.  The Board 
finds that no additional assistance is necessary in order to 
render an equitable decision in the current appeal.  Id. 

In the case at hand, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a left knee disorder.  The evidence in support 
of the veteran's claim consists inservice treatment for his 
left knee and of his testimony that he has had ongoing 
problems with his knee since service.  The probative medical 
evidence, private and VA, shows that the veteran is status 
post excision of the medial meniscus of the left knee with 
degenerative changes.  

The Board finds that the evidence in support of the claim is 
outweighed by the evidence against the claim.  The private 
medical evidence shows that the veteran's left knee disorder 
was the result of his postservice employment activities, 
specified as an industrial accident.  The August 1995 VA 
examination corroborates the private medical evidence insofar 
as the VA examiner attributed the veteran's left knee 
disorder to his work-related injury in January 1994.  

In his November 1996 personal hearing, the veteran contended 
that he had ongoing left knee symptoms and did not fully 
disclose his inservice symptomatology to the medical 
examiners in order to keep his job.  In this regard, the 
issue of whether the veteran's degenerative changes of his 
left knee and status post excision of the medial meniscus are 
related to his treatment during service involves issues of 
medical causation.  Generally speaking, lay persons are not 
competent to offer evidence that requires medical knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  Neither is the Board competent to supplement 
the record with its own unsubstantiated medical conclusions 
as to whether the veteran's current knee disorder is related 
to his inservice treatment.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The probative value of the inservice medical evidence is 
diminished by the inconclusive diagnoses with respect to any 
injury to the medial meniscus, negative x-rays, and the 
finding that the left knee was asymptomatic upon retirement 
in June 1975.  

The May 1975 inservice medical report shows an impression of 
"possible" torn meniscus and the examiner indicated "doubt."  
The June 1975 report of medical examination noted 
questionable old torn medial meniscus.  Thus, the service 
medical records do not establish a conclusive diagnosis of a 
torn meniscus.  

Furthermore, the inservice diagnosis of probable degenerative 
joint disease in May 1975 is not corroborated by x-rays which 
show that the knee was within normal limits with the 
exception of a phlebolith.  X-rays performed later in 
May 1975 also did not reveal degenerative changes of the left 
knee.  Degenerative joint disease was initially reported many 
years following service and such disorder was not disabling 
to a compensable degree during the first post service year.  

More importantly, the claims file does not contain medical 
evidence showing that the veteran's inservice left knee 
symptomatology is related to his current treatment for left 
knee changes due to chondromalacia and postoperative torn 
medial meniscus occurring almost twenty years following 
separation from service.  The private medical evidence, as 
well as the VA examination report does not attribute the 
veteran's current knee disorder to his inservice 
symptomatology, but rather to the postservice performance of 
his duties as a maintenance person.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
For these reasons and bases, the Board finds that the 
evidence of record does not establish that the veteran's 
current left knee disorder is related to his treatment for 
left knee problems during service.

Residuals of a head injury

Initially, the Board notes that service connection was 
granted for a scar of the forehead in connection with the 
veterans inservice head injury.  The issue remaining on 
appeal is whether the residuals of the veteran's inservice 
head injury includes memory loss and headaches.  

Following a review of the evidence of record, the Board finds 
that the veteran's claims for headaches and memory loss as a 
result of his inservice head injury are not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

Notwithstanding the fact that the evidence of record 
establishes the second requirement, insofar as the veteran 
incurred a head injury during service, the evidence of record 
does not show that the veterans symptoms of memory loss and 
headaches are linked to his inservice injury.  Thus, the 
evidence of record does not show that the third requirement 
has been met.  

The probative medical evidence of record shows that the 
veteran has generalized headaches occurring twice a month.  
The VA examiner in September 1995 attributed these headaches 
to allergic rhinitis, rather than to the veteran's inservice 
head injury.  Moreover, a review of the August 1995 
neurological examination report does not contain positive 
findings on physical examination and the examiner does not 
identify headaches that are linked to the inservice head 
injury.  The medical evidence of record also does not 
identify a current memory disorder that is linked to the 
inservice head injury.  

The veteran's claims for service connection for headaches and 
a memory disorder due to his inservice head injury rest on 
his own lay assertions.  As noted above, issues involving 
medical causation require competent medical evidence in order 
to be well grounded.  Grottveit, 5 Vet. App. at 93; Espiritu 
v. Derwinski, 2 Vet. App. at 494.  The issue of whether the 
veteran has a current memory disorder that is linked to the 
inservice head injury and the issue of whether the veteran's 
headaches are linked to his inservice injury both involve 
medical causation for which competent medical evidence is 
required.  For these reasons, the Board must deny the 
veteran's claim as not well grounded.  38 U.S.C.A. § 5107(a). 

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
evidence that has not already been obtained that would well 
ground his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), affd 
sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The 
Board finds that the RO was not under a duty to assist the 
veteran in developing facts pertinent to his claim for 
service connection for the residuals of a head injury 
consisting of headaches and memory loss prior to the 
submission of a well grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468-69 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a left knee disorder to 
include degenerative joint disease is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a head injury and 
concussion to include headaches and a memory disorder, the 
appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
